Citation Nr: 1224707	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  11-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1952 to June 1952 and from January 1953 to January 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts- which, in relevant part, determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for a back disorder.

In April 2012, the Veteran testified during a hearing before the undersigned.  A transcript of the hearing is of record. 

In this decision, the Board is reopening this claim because there is indeed new and material evidence.  However, the Board also is then readjudicating this claim on its underlying merits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO initially considered - and denied, the Veteran's claim for service connection for a back disorder in February 1959 because the evidence did not show the Veteran had a then current diagnosis of a back disorder. 

2.  A subsequent decision in January 1995 confirmed that initial denial and concluded he had not submitted new and material evidence concerning this claim.

3.  The Veteran filed a petition to reopen this claim in August 2008.  Some of the additional evidence submitted is not cumulative or redundant of the evidence already considered in those decisions and relates to an unestablished fact needed to substantiate this claim.

4.  Still, though, while the Veteran has established he has a current back disorder, the most competent and credible (i.e., probative) evidence indicates this disorder is unrelated to his military service - including to his in-service injury to his back.  


CONCLUSIONS OF LAW

1.  The February 1959 and January 1995 rating decisions denying service connection for back disorder are final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  Nevertheless, new and material evidence has been received since those earlier decisions to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The most probative evidence in the file, however, indicates the Veteran's current back disorder is not the result of disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

For a petition, as here, to reopen a previously denied claim, this VCAA notice must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA's Office of General Counsel has issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., paras. 2, 3 (June 14, 2006).

The VCAA notice requirements apply to all five elements of a claim, including concerning the downstream disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  

Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 2008 and September 2009.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  Note also that the September 2009 letter complied with Dingess by discussing the downstream disability rating and effective date elements of the claim.  The claim was readjudicated in a statement of the case issued in November 2010.    

Furthermore, since the Board is reopening the claim on the basis of new and material evidence, the Board need not determine whether there has been compliance with Kent because the claim is being reopened, regardless, so the holding in Kent is ultimately inconsequential.  In other words, even if the Board was to assume, for the sake of argument, that the Veteran has not received this Kent notice, this is insignificant to the ultimate disposition of his claim.  38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records (STRs), private treatment records and lay statements in support of his claim are associated with the claims file.  In addition, the RO arranged for a VA compensation examination in September 2009 to help determine whether the Veteran's back disorder is attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In VA Form 9, the Veteran noted that the VA examiner incorrectly reported that the Veteran had no history of hospitalization.  Despite this notation, the record reflects that the examiner reviewed the claims file including service treatment records and the examiner's description of the circumstances surrounding the Veteran's back injury including the clinical findings noted at that time show that the examiner had knowledge of the relevant facts.  In addition, the examination report shows that the examiner considered the contentions of the Veteran, and supported his medical conclusion with data and a rationale.  For these reasons, the Board finds that the VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the Veteran was afforded a Board hearing in which he presented oral argument in support of his claim for service connection for a back disorder.  Thus, VA's duty to assist has been satisfied. 

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Back Disorder

The RO first considered and denied this claim in a February 1959 rating decision.  The RO denied this claim in that initial decision because there was no evidence of a current back disability as a result of an in-service injury.  

The RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not file a notice of disagreement (NOD), in response, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In October 1994, the Veteran filed a petition to reopen this claim of entitlement to service connection for a back disorder.  A January 1995 rating decision denied reopening this claim because there still was no evidence of a current back disorder or that there is any residual disability as a result of an in-service injury.  He did not file a timely NOD.  So that more recent decision also is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran filed the petition at issue to reopen this claim in August 2008.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.

The December 2008 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was not new and material evidence.  (The notice of disagreement was filed in June 2009.)  The RO reopened the claim and denied the claim on the merits in a November 2009 rating decision.  Regardless, so, too, must the Board make the threshold preliminary determination on whether new and material evidence has been submitted, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).


If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In the most recent final and binding decision from January 1995, the RO denied the petition to reopen the claim.  The RO determined that, while the Veteran's private treatment records dating from April 1981 to August 1993 show complaints and treatment for a back disorder, and x-rays showed anterior vertebral spur formations, there was still no evidence of a chronic back disorder during service.  Additionally, there was no evidence etiologically linking any back disorder to the Veteran's in-service injury.  

Since that January 1995 decision, however, the Veteran has submitted additional private treatment records from Dr. A.F., dating from June 2009.  These records show the Veteran's reports of pain in his back as a result of "old injuries."  Also submitted is a typewritten report on "Findings," definitions on pathology associated with a spine, and the notation:  "These conditions are known to be associated with or caused by previous injury to the back/spine and are noted in the lumbar spine at L4,5."  The Veteran also underwent a VA compensation examination from September 2009, which includes an etiological opinion. 

Unlike when the RO most recently considered and denied this claim in January 1995, there is now evidence that the Veteran has a back disorder as a result of "old injuries"/"previous injury" which could suggest an in-service origin.  The credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  So there is sufficient reason to reopen the claim.

III.  Entitlement to Service Connection for a Back Disorder

Although the Board has determined there is sufficient evidence to reopen the claim, the most probative (meaning competent and credible) evidence in the file indicates the Veteran's back disorder is unrelated to his military service, including to the in-service injury he sustained to his back.  So, unfortunately, the Board must continue to deny the claim on its underlying merits because the preponderance of the evidence is unfavorable.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  As already alluded to, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disorders diagnosed after discharge may still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Here, as mentioned, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service-connection claim, which is have proof he has the claimed disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Concerning this, the September 2009 VA examination revealed narrowing of the disc spaces from L4 to S1.  Consequently, the determinative issue is whether the Veteran's current back disorder is attributable to his military service - and, in particular, to an injury he sustained in 1954.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, it is in this critical respect that his claim fails because the most probative evidence disputes there is any such correlation between his military service and current back disability.

Regarding incurrence of a relevant disease or injury in service, the Veteran's STRs show that he was pinned against the wall by heavy equipment in May 1954, causing injury to his back.  He was initially diagnosed with a simple fracture at L3 and L4.  However, later that same month, the diagnosis was corrected to contusions of the back and abdomen, as a result of negative x-ray findings.  The Veteran's separation examination from December 1955 does not include any evidence of a chronic residual disability resulting from the earlier incident.  

The Veteran was initially examined for this disability post-service in November 1958.  At that time, there was no evidence of a current back disability.  There continued to be no x-ray evidence of fractures of the lumbar spine; the results were normal.  Therefore, there was no etiological opinion given.  

The Veteran's private treatment records from April 1981 to August 1993, while establishing the existence of a back disorder, i.e., severe strain, do not contain an opinion as to the etiology of the disorder.  Rather, the records show that the Veteran sustained a muscle strain to the lumbar spine in November 1988.  In 1993, x-rays began to show degenerative changes associated with the lumbar spine.  The June 2009 x-ray from Dr. A.F. also does not specifically indicate that the Veteran's low back disability is attributable to the May 1954 in-service injury.  The origin of the typewritten report that contains the notation ("These conditions are known to be associated with or caused by previous injury to the back/spine and are noted in the lumbar spine at L4,5.") is not clear as it is not on letterhead stationery from a health care provider and there is no signature by a health care provider contained therein.  In any event, the notation does not specifically indicate that the Veteran's low back disability is attributable to the May 1954 in-service injury.  There is also no indication from the June 2009 x-rays and the typewritten report that a review of the claims file occurred.  This is significant because the claims file contains such relevant facts that despite the Veteran's contention that he fractured his spine in service, repeat x-rays in service and x-rays immediately after service in November 1958 contained no findings of fractures of the lumbar spine or residuals of the back injury that occurred in service.  Thus, this medical evidence does not constitute credible evidence of a current back disability linked to the Veteran's military service.  

The only evidence that specifically addresses whether the current back disorder is linked to an incident of the Veteran's military service is the September 2009 VA compensation examination.  The VA examiner, after an interview with the Veteran and a physical examination, specifically determined it is less likely as not that the Veteran's current back disorder is caused by or the result of the May 1954 in-service injury.  As rationale for this unfavorable opinion, the examiner stated that the in-service diagnosis was of a muscle contusion to the abdomen and lateral spine, and not of fractures.  Additionally, x-ray evidence has established the current diagnoses of degenerative disc disease and arthritis.  The examiner stated that this is a common diagnosis of people in the Veteran's age range.  The examiner's opinion is based on a review of the claims file which as discussed above, contains relevant facts on the history of the claimed disability.  Also, the examination report shows that the examiner reviewed the June 2009 x-ray results.  Thus, the Board finds that the examiner's conclusion that the Veteran's current back disability is more consistent with the aging process credible and persuasive.  

In so finding, the Board notes that it has considered the Veteran's testimony presented during his Travel Board hearing as well as statements submitted during the course of the appeal.  The Veteran is certainly competent to report experiencing symptoms associated with a back disorder, such as pain, and to report that he has experienced a continuity of symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (also addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Board also finds that the Veteran is credible in his belief that symptoms of back pain he has experienced over the years had their onset in service as opposed to being related to separate and distinct events that occurred after service.  In Savage v. Gober, 10 Vet. App. 488, 497 (1997), the Court held that because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  The Board finds that the relationship between the current disease process associated with the Veteran's back and the in-service back injury is medically complex and so requires medical evidence to demonstrate such a relationship.  The competent and credible medical evidence outweighs the competent and credible lay evidence.  The September 2009 VA examiner's report clearly establishes that the Veteran's back disorder is not related to the in-service contusions to his spine and abdomen.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

      (CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a back disability is granted.

The claim of entitlement to service connection for a back disorder is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


